Citation Nr: 1003810	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1985 to 
July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an October 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  A hearing 
transcript is associated with the record.  


FINDING OF FACT

The Veteran has Level I hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 
4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In a December 2008 decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating pursuant to Diagnostic Code 6100.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Diagnostic Code 6100 provides rating formulas based on 
quantitative measures of pure tone audiometry testing and 
controlled speech discrimination.  See id.  The horizontal 
lines in Table VI (in 38 C.F.R. § 4.85) represent eleven 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based 
on the pure tone audiometry test.  The numerical designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with the 
percentage of discrimination of 70 and an average pure tone 
decibel loss of 64, the numeric designation level is "V" for 
one ear.  The same procedure will be followed for the other 
ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.


Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  The record does not contain any medical evidence 
indicating that the Veteran's hearing loss meets either of 
these unusual patterns of hearing impairment.

The sole item of medical evidence is the December 2008 VA 
audiology examination.  The pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
80
LEFT
10
10
25
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The VA audiologist diagnosed right ear sensorineural hearing 
loss of a moderate/severe nature at 3000 to 4000 hz; and left 
ear sensorineural hearing loss of a moderately severe nature 
at 4000 hz.  

The Veteran testified at the October 2009 Travel Board 
hearing that he experienced difficulty hearing, and began 
using hearing aids.  However, the severity of his symptoms 
remained stable during the past year.  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence clearly 
establishes a zero percent initial rating for bilateral 
hearing loss.  The average right ear hearing loss is 38, and 
the average left ear hearing loss is 26.  The Veteran did not 
score less than 92 percent on the speech discrimination test.  
For both ears, the Veteran receives a numeric designation of 
"I."  The designation of "I" for both ears results in a 
noncompensable rating.   38 C.F.R. § 4.85, Tables VI, VII.  
Accordingly, the Veteran's claim for an initial compensable 
evaluation must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100.


The record does not show that the Veteran contends his 
hearing loss symptoms preclude gainful employment.  Thus, the 
issue of a Total Rating for Compensation Based on Individual 
Unemployability (TDIU) is not raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).   

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected bilateral 
hearing loss should be referred for assignment of an 
extraschedular rating.  The record does not show that this 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned rating, 
and there is also no indication that this disability has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2008, prior to 
the date of the issuance of the appealed December 2008 rating 
decision.  In the May 2008 letter, the Veteran was also 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in December 2008 that was fully 
adequate for the purposes of adjudication.  The examination 
was conducted by a state licensed audiologist and met the 
requirements of 38 C.F.R. § 4.85(a) governing hearing loss 
examinations.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


